       Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     -X

JOI-IN R. DURSO, JOSEPH FONTANO,
NEIL GONZALVO, DEBRA BOLLBACH, REPORT ANB
TERI NOBLE, JON GREENFIELD, RECOMMENDATION
JOHN CATSIMATIDIS, ANGELO AVENA,
MORTON SLOAN, and JACOB DIMANT, M.D., 18-cv-02008 (CS) (PED)
as Trustees and Fiduciaries of the
LOCAL 338 RETIREMENT FUND,                      No objections to this Report and Recommendation (the
                                                "R&R") have been received, and accordingly I review it for
                              Plaintiffs,
                                                clear error. I find no error, clear or otherwise, and adopt the
                                                R&R as the decision of the Court. The Clerk of Court is
               -against-
                                                respectfully directed to terminate the pending motion, (Doc.
AL-SALEH GROCERY CORP,
                                                30), enter judgment for Plaintiffs as described in the R&R,
AL SALEH LAUNDROMAT CORP,                       and close the case.
169 MK GROCERY CORP., and
KAREEM LAUNDROMAT CORP.,

                              Defendants.



TO THE HONORABLE CATHY SEIBEL, United States District Judge:                           4/15/19



                                      I. INTRODUCTION

       Plaintiffs, as trustees and fiduciaries of the Local 338 Retirement Fund ("the Fund"),


brought this action against defendants Al-Saleh Grocery Corp., Al-SaIeh Laundromat Corp., 169


Grocery Corp., and Kareem Laundromat Corp., seeking to recover withdrawal liability pursuant


to the Employee Retirement Income Security Act of 1974, as amended by the Multiemployer


Pension Plan Amendments Act of 1980, 29 U.S.C. §§ 1001-1461 ("ERISA"), and the Fund's


Reaffirmation and Restatement of Agreement and Declaration of Trust ("Trust Agreement").


Diet. 1 (Compl.),^!. By Order dated September 12, 2018, Your Honor granted defendants'


motion to withdraw their Answer and entered a default judgment. Dkt. 23. On September 13,


2018, Your Honor referred the matter to the undersigned to report and recommend the amount of
      Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 2 of 14



damages to be awarded plaintiffs, plus reasonable attorneys' fees and costs. Dkt 24. For the


reasons set forth below, I respectfully recommend that Your Honor award plaintiffs damages in


the amount of $193,181.15, plus $100.32 per day from October 16, 2018 through the date

judgment is entered.


                                      II. BACKGROUND

        Defendants were, at all relevant times, party to a series of collective bargaining


agreements (the CBAs) with Local 338, pursuant to which defendants agreed to submit monthly

remittance reports and make contributions to the Fund on behalf of defendants' employees


covered by the CBAs. Dkt 6 (Am. Compl.), ^9-11. Defendants ceased operations on or about


October 19, 2015, Dkt. 6, ^ 12, As of December of 2015, defendants ceased to make


contributions to the Fund. Dkt. 33 (Affidavit of Charles Hamilton), Exh. D.


        By letter dated February 27, 2017, Charles Hamilton, Fund Administrator of the Local


338 Retirement Fund, notified defendants that the cessation of contributions to the Fund as of


December of 2015 effected a complete withdrawal from the Fund within the meaning of Section


4203(a) ofERISA. Dkt. 33, Exh. D. As a result, defendants were subject to payment of


withdrawal liability to the Fund. Dkt. 33, Exh. D. Using the "rolling five" method provided in


Section 421 l(c)(3) ofERISA, the Fund calculated the defendants' unpaid contributions to be

$101,720.00. Dkt. 33, Exh. D. Attached to that letter was a schedule of defendants' payments,


which were to begin on April 1, 2017. Dkt. 33, Exh. D. Defendants failed to make the initial


payment toward the withdrawal liability. Dkt. 6, ^ 19. To date, defendants have not made any


payment toward the withdrawal liability. Dkt 6, ^ 20. By letter dated June 7, 2017, Mr.


Hamilton sent defendants a final notice that demanded payment of the withdrawal liability within

sixty (60) days of receipt of such notice. Dkt. 33, Exh. E. Defendants did not respond to the


letter. Dkt. 6, ^[ 22.

                                                  2
      Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 3 of 14



       On March 6, 2018, plaintiffs commenced this action pursuant to ERISA and the Trust


Agreement. Dkt 1,^1. Plaintiffs allege that defendants are obligated to pay unpaid

contributions, interest on the unpaid contributions, liquidated damages, attorneys' fees, and costs.


Dkt. 31 (Plaintiffs' Memorandum of Law in Support of Their Motion for Default Judgment), at

10.


       On September 9, 2018 (approximately six months after the instant case was commenced),


defendants filed a motion to withdraw their Answer and consented to judgment. Dkt. 21. On


September 13, 2018, Your Honor granted defendants' motion to withdraw their Answer and


referred the matter to the undersigned for an inquest as to the amount of damages owed by


defendants. Dkts. 23-24. By letter dated September 20, 2018, defendants consented to the


amount of withdrawal liability demanded in the complaint and requested that the Court


determine what reasonable fees, costs, and interest should be included in the judgment. Dkt. 26.


On September 21, 2018,1 issued a Scheduling Order directing plaintiffs to file an appropriately

supported application for fees, costs, interest, and any other monetary relief, on or before


October 12, 2018, accompanied by a memorandum succinctly setting forth the legal basis for


each component of the relief requested. Dkt. 27. On October 5, 2018, I granted plaintiffs'


application to extend their time to file inquest submissions to October 19, 2018, and directed


defendants to file their response, if any, on or before November 2, 2018. Dkt. 28. On October


19, 2018, plaintiffs filed their inquest submission. See Dkts. 31, 32 (Declaration ofAmanda Bell


in Support of Plaintiffs' Motion for Default Judgment), and 33. Defendants did not file any

opposition..


                                      III. DISCUSSION

       ERISA provides, in relevant part:
      Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 4 of 14



       In any action under this subchapter by a fiduciary for or on behalf of a plan to
       enforce section 1145 of this title in which a judgment in favor of the plan is
       awarded, the court shall award the plan (A) the unpaid contributions, (B) interest
       on the unpaid contributions, (C) an amount equal to the greater of (i) interest on
       the unpaid contributions, or (11) liquidated damages provided for under the plan in
       an amount not in excess of 20 percent (or such higher percentage as may be
       permitted under Federal or State law) of the amount determined by the court
       under subparagraph (A), (D) reasonable attorney's fees and costs of the action, to
       be paid by the defendant, and (E) such other legal or equitable relief as the court
       deems appropriate.


29U.S.C. § U32(g)(2).

A. Unpaid Contributions

       Plaintiffs seek $101,720.00 in unpaid contributions. Dkt. 6, ^| 9. The amount of unpaid


contributions owed by defendants is not in dispute, as defendants consented to the amount of


withdrawal liability demanded in the complaint. Dkt. 26. Additionally, plaintiffs submitted an

affidavit from Mr. Hamilton which substantiates the amount of defendants' unpaid contributions.


Dkt. 33, ^ 11. Accordingly, I conclude—and respectfully recommend that Your Honor


conclude—that plaintiffs are entitled to an award of $101,720.00 In unpaid contributions.


B. Interest on the Unpaid Contributions

       Plaintiffs seek to recover an amount of $28,227.30 in interest on the unpaid contributions,


covering the period from April 1, 2017 (the date on which the first withdrawal liability payment

was due) through October 15, 2018, plus additional interest in the amount of $50,16 from


October 16, 2018 until the date judgment is entered. Dkt. 32, ^ 32. "[Ijnterest on unpaid


contributions shall be determined by using the rate provided under the plan, or, if none, the rate


prescribed under section 6621 of Title 26" 29U.S.C. § 1132(g)(2)(B).




1 Plaintiffs filed their inquest submissions on October 19, 2018, which calculated the amount of
unpaid contributions as of October 15, 2018.

                                                 4
      Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 5 of 14



       Under the Trust Agreement, Art. VII, Section 5(a), "an Employer in default for five


working days shall be obligated to pay interest in the amount of one and a half percent (1 1/2%)

per month of each monthly amount due for each month from the date of the underpayment to the


date that it is actually paid[.]" Dkt. 33, Exh. C. Pursuant to the rate provided by the Trust


Agreement, the interest due from the period of April 1,2017 through October 15,2018 is

calculated as follows:


       0.15 x 101/720.00 = $1,525.80 per month;

       $1,525.80x18.5 months =$28,22730.


Under the Trust Agreement, the daily rate of interest is calculated as follows:


       1.5% x 12 months = 18% per annum;


       0.18 ,365 days = 0.0004931506849315068;

       0.0004931506849315068x101,720.00-$50.16 per day.

Accordingly, I respectfully recommend that plaintiffs be awarded $28,227.30 in interest on the


unpaid contributions from April 17, 2017 to October 15, 2018, plus additional interest on the

unpaid contributions in the amount of $50.16 per day, from October 16, 2018 through the date


judgment is entered.


C. Liquidated Damages

       In addition to the interest on the unpaid contributions, plaintiffs are entitled to "an


amount equal to the greater of (i) interest on the unpaid contributions, or (li) liquidated damages


provided for under the plan in an amount not in excess of 20 percent[.] 29 U.S.C.


1132(g)(2)(c). Twenty percent of $101,720.00 (the amount ofunpaid contributions) is

$20,344.00; the actual interest on the unpaid contributions, as set forth above, is a "greater


amount. Accordingly, as liquidated damages, I respectfully recommend that plaintiffs be
      Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 6 of 14



awarded $28,227.30 plus an additional $50.16 per day from October 16, 2018, through the date

of judgment.


D. Attorneys' Fees and Costs

       Plaintiffs seek attorneys' fees in the amount of $39,542.50 and costs in the


amount of $6,276.55. Dkt. 31, at 16. As noted above, when "ajudgment in favor of the


plan is awarded, the court shall award the plan . . . reasonable attorney's fees and costs of


the action, to be paid by the defendant." 29 U.S.C. § 1132(g)(2).

       "The district court retains discretion to determine . . . what constitutes a reasonable fee."


Milled v. Mefro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (quoting LeBlcmc-Sfernberg


v. Fletcher, 143 F.3d 748, 758 (2d Cir.1998)). To determine whether the rate and hours


requested are reasonable, the court must "bear in mind all of the case-specific variables that [the


Second Circuit] and other courts have identified as relevant to the reasonableness of attorney's


fees." Arbor Hill Concerned Citizens Neighborhood Ass !n v. Cty. of Albany, 493 F.3d 110, 190


(2d Cir. 2007), amended on other grounds, 522 F.3d 1 82 (2d Cir. 2008). These factors include:

        (1) [T]he time and labor required; (2) the novelty and difficulty of the questions;
        (3) the level of skill required to perform the legal service properly; (4) the
       preclusion of employment by the attorney due to acceptance of the case; (5) the
       attorney's customary hourly rate; (6) whether the fee is fixed or contingent; (7)
       the time limitations imposed by the client or the circumstances; (8) the amount
       involved in the case and the results obtained; (9) the experience, reputation, and
        ability of the attorneys; (10) the "undesir ability" of the case; (11) the nature and
        length of the professional relationship with the client; and (12) awards in similar
       cases,


Id. at 186 n.3 (citing Johnson v. Ga. Highway Express, Inc., 488 F.3d 714, 717-19 (5th Cir.


1974)). The reasonable fee is calculated by multiplying the attorney's reasonable billing rate by

the reasonable number of hours spent working on the case. See Simmons v. N.Y.C, Transit Azith,,


575F.3d 170, 174 (2d Cir. 2009) (discussing Arbor Hill}. See also Arbor ?11,522 F.3d at 186-

90 (emphasis in original) (rather than a two-step calculation that adjusts the product of the
      Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 7 of 14



attorney's fees and hours by certain case-specific variables, "[t]he focus of the district court is no


longer on calculating a reasonable fee, but rather on setting a reasonable hourly rate, taking


account of all the case-specific variables").


        1, Reasonable Hourly Rates

       The hourly rate for an attorney should reflect "what a reasonable, paying client would be


willing to pay." Arbor Hill, 522 F.3d at 184. That rate must be "in line with those [rates]


prevailing in the community for similar services by lawyers of reasonable comparable skill,


experience, and reputation." Reitner v. MTA N. Y.C. Transit Auth., 457 F.3d 224, 232 (2d Cir.


2006) (alteration in original) (internal quotation marks omitted) (quoting Blnm v. Stemon, 465

US. 886, 896 n.ll (1984)). "[Tjhe range of rates plaintiffs counsel actually charge their clients

... is obviously strong evidence of what the market will bear." Doe v. Umim Life Ins. Co of Am,


No. 12 Civ. 9327, 2016 US. Dist LEXIS 10706, at m-15. (S.D.N.Y. Jan. 28, 2016), report and


recommendation adopted. No. 12 Civ. 9327, 2016 U.S. Dist. LEXIS 21928 (quoting Rozell v.


Ross-Holst, 576 F. Supp. 2d 527, 544 (S.D.N.Y. 2008) (internal quotation marks omitted). The


Court must also bear in mind that "a reasonable, paying client wishes to spend the minimum


necessary to litigate the case effectively." Arbor Hill, 522 F.3d at 190.


       The party seeking the award bears the burden of demonstrating that the fees requested are


reasonable. Blum, 465 U.S. at 897 (1984); Hemley v. Eckerhart, 461 U.S. 424, 433 (1983).


Here, plaintiffs submitted a Memorandum of Law detailing the education and experience of two


attorneys that worked on this case: one partner and one associate. Dkt.32, ^ 24. Plaintiffs also


submitted contcmporaneous billing records in support of their request for $39,542.50 in
      Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 8 of 14



attorneys' fees. Dkt. 32, Exh. F.2 The Court has reviewed these submissions and finds as


follows.


       Partner Anusha Rasalingam graduated from Harvard Law School in 1999 and has


practiced labor and employment law since 2003. Diet. 32, ^ 24. She seeks an hourly rate of $490


for work completed in 2017 and an hourly rate of $515 for work completed in 2018.3 Exh. F.


Based upon a review ofERISA case law in this district, courts have found $515 to $600 to be a

reasonable hourly rate for partners, See, e.g., Durso v. Store 173 Food Corp., No. 16 Civ. 9456,


2018 WL 6268218, at *6 (S.D.N.Y. Nov. 30, 2018) ($515 hourly rate for a partner with twenty-

four years of labor and employment experience); Doe v. Umsm Life Ins. Co of Am, No. 12 Civ.


9327, 2016 U.S. Dist. LEXIS 10706, at *14~15. (S.D.N.Y. Jan. 28, 2016), report and


recommendation adopted. No. 12 Civ. 9327, 2016 U.S. Dist. LEXIS 21928 ($600 hourly rate for

a partner with thirty years' experience); Demofichcmx v. United Healthcare Oxford, Inc., No. 10


Civ.4491,2014 WL 1273772, at *7 (S.D.N.Y, Mar. 27, 2014) ($600 hourly rate for partner);

Levitan v. Sun Life & Helath Im. Co., No. 09 Civ. 2965, 2013 WL 3829623, at *8 (S.D.N.Y.


July 24, 2013) ($600 hourly rate for partner). Accordingly, I conclude—and respectfully

recommend that Your PIonor conclude—that Ms. Rasalingam's hourly rate of $490 for work


completed in 2017 and $515 for work completed in 2018 is reasonable.


       Associate Amanda Bell graduated from Columbia Law School in 2012 and has practiced

hw and employment law since graduation. Dkt. 32, ^ 24. She seeks an hourly rate of $380 for


work performed in 2017 and an hourly rate of $400 for work performed in 2018. Exh. F. A




2 Hereinafter, "Exh. F" refers to Dkt. 32, Exh. F (Decl. ofAmanda Bell in Supp. of Pis. Mot. for
Default J.).
 Though not explicitly stated by plaintiffs' counsel, I assume that the increase in the hourly rate
from 2017 to 2018 is due to an annual adjustment.
      Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 9 of 14



review of the case law in this district reveals that the rates she requests are higher than the usual


award for associates in ERISA cases. See, e.g,, Durso v. Store 173 Food Corp., No. 16 Civ.


9456,2018 WL 6268218, at *6 (S.D.N.Y. Nov. 30, 2018) (finding $275 hourly rate reasonable

for an associate with similar experience); Trs. of N. Y.C, Dist. Council of Carpenters Pension


Fund v, B&L Moving & Installation, Inc., No. 16 Civ. 4734,2017 WL 4277175, at ^ (S.D.N.Y.


Sept. 26, 2017) (finding $225 hourly rate reasonable for associate with three years' experience);


Trs. ofN.Y.C. Dist. CoimcU of Carpenters Pension Funcfv. Dependable Office Installation, LLC,


No. 14 Civ. 9502, 2017 WL 934713, at *8 (S.D.N.Y. Mar. 9, 2017), report and recommwdation


adopted. No. 14 Civ. 09502, 2017 WL 1157118 (finding $225 hourly rate reasonable for

associates with three to ten years' experience). Given Ms. Bell's experience and the rates


prevailing in the community for associates with commensurate experience, I conclude—and


respectfully recommend that Your Honor conclude—that an hourly rate of $275 is appropriate


for Ms. Bell.


        2. Reasonable Number of Hours Expended

        The Court must now decide the number of hours reasonably expended on the case to


arrive at the presumptively reasonable fee. "The relevant issue [ ] is not whether hindsight


vindicates an attorney's time expenditures, but whether, at the time the work was performed, a


reasonable attorney would have engaged in similar time expenditures. Danatier Corp. v.


Travelers Mem, Co., No. 10 Civ. 0121 (JPO) (JCF), 2015 WL 409525, at *3 (quoting Grant v.

Martinez, 973 F.2d 96, 99 (2d Cir. 1992)) (alteration in original). "A court should exclude from

the ... calculation 'excessive, redundant or otherwise unnecessary hours.'" Id. (quoting


Quarafmo v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1997)). In addition, "the Court may

reduce the fees requested for billing entries that are vague and do not sufficiently demonstrate


what counsel did." Doe v. Unwn Life Ins. Co. of Am., No. 12 Civ. 9327, 2016 US. Dlst. LEXIS
     Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 10 of 14



10706, at *18 (S.D.N.Y Jan. 28, 2016). Finally, "[a] trial judge ... may limit the hours allowed


for specific tasks ... on the basis of [the court's] assessment of what is appropriate for the scope


and complexity of the particular litigation." N. Y. Stale Ass 'n for Retarded Children v, Carey,


711 F.2d 1136, 1146 (2d Cir. 1983). The Second Circuit has cautioned that "attorney's fees are

to be awarded with an eye to moderation, seeking to avoid either the reality or the appearance of


awarding windfall fees." Id. at 1139, The Court can accomplish this "by making specific


deductions or 'by making an across-the-board reduction in the amount of hours."' Dcmaher


Corp, 2015 WL 409525, at *3 (quoting Luciano v, Olsten Corp., 109 F.3d 111, 117 (2d Cir.

1997)).

          Here, the billing records reflect a total ofninety-five and a half (95.5) hours expended on


the instant litigation (thirteen (13) attributable to Ms. Rasalingam; eighty-two and a half (82.5)

attributable to Ms. Bell). Exh. F. The Court notes that the underlying issues in this case are not


complex. At first blush, the number of hours expended by plaintiffs counsel in this litigation


appear to be substantially greater than what is normally required in an ERISA litigation where a


defendants or defendants default. See, e.g., Durso, 2018 WL 6268218, at *5-6 (finding 52.5


hours of work reasonable); B&L Moving & Installation, Inc., 2017 WL 4277175, at *^ (finding

30.35 hours of work reasonable); Dependable Office Installation, LLC, 2017 WL 934713,at *^

(finding 36 hours of work reasonable). However, prior to defendants' withdrawal of their


Answer, plaintiffs incurred expenses for seventeen (17) weeks of discovery, during which time


defendants failed to produce documents and deponents as requested. Dkt. 32, fl 26-28. As a


result, plaintiffs' counsel worked many hours in preparation for litigation that was ultimately


unnecessary due to defendants' consent to an entry of default judgment. Additionally, as noted


above, defendants did not submit any opposition to plaintiffs' requested amount of attorneys




                                                   10
     Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 11 of 14



fees. Thus, I conclude that the general overall number of hours expended on this litigation is not


unreasonable.


       However, my review of the records reveals some specific, minor discrepancies. There


are twenty-two (22) billing entries reflecting consultations between Ms. Rasalingam and Ms.


Bell regarding this litigation. Exh. F. Both Ms. Rasalingam and Ms. Bell charged for these


consultations in increments of one-quarter hour. Exh. F. Of those twenty-two entries, there are


six (6) that reflect a different amount of time recorded by Ms. Rasalingam and Ms. Bell for the


same consultations. Exh. F (Invoices dated: (1) May 18, 2018; (2) June 7, 2018; (3) July 10,

2018; (4) July 24, 2018; (5) September 6, 2018; and (6) September 10, 2018). Fairness dictates

that the lower amount of time logged for each of these six (6) entries should control.


Accordingly, I respectfully recommend that Ms. Rasalingam's entries be reduced as follows:


 Date of Entry                    Original Entry                   Reduced Entry


 May 18,2018                      .50 hours                        .25 hours


 June 7, 2018                     .75 hours                        .50 hours


 July 24, 2018                    .50 hours                        .25 hours


 September 10,2018                .50 hours                        .25 hours




In total, this amounts to a one hour reduction for Ms. Rasalingam, reducing her total hours spent


on the instant litigation from thirteen (13) to twelve (12). In addition, I respectfully recommend

that the Ms. Bell's entries be reduced as follows:


 Date of Entry                    Original Entry                   Reduced Entry

 July 10,2018                      .50 hours                        .25 hours


 September 6, 2018                .50 hours                        .25 hours




                                                 11
      Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 12 of 14



In total, this amounts to a .50 hour reduction for Ms. Bell, reducing her total hours spent on the


instant litigation from cighty-two and a half (82.5) to cighty-two (82).

          3. Reasonable Hourly Rate Multiplied by Reasonable Number of Hours Expended

          The Court must now calculate reasonable attorneys' fees based on the hourly rates and


total number of hours expended on the instant litigation. The new calculation is as follows:


                         Hourly Rate      Hours Reasonably Expended           Total Fees


 Ms. Rasalingam          $515             12 hours                             $6,180.00

 Ms. Bell                $275             82 hours                             $22,550.00

 Total:                                   94 hours                             $28,730.00



Accordingly, I respectfully recommend that plaintiffs be awarded $28,730.00 in attorneys' fees.


          4. Costs


          Plaintiffs seek costs of $6,276.55, representing reimbursement for court filings fees,


service of process fees, computer-assisted research fees, and court reporter's fees for three


depositions. Dkt. 32, ^{31. Plaintiffs provided a contemporaneous record that specifies the date


and cost of these additional charges. Exh. F. Accordingly, I conclude and respectfully


recommend that plaintiffs be awarded costs in the amount of $6,276.55.


                                        IV. CONCLUSION

          For the reasons stated above, I conclude—and respectfully recommend that Your Honor


should conclude—that plaintiffs be awarded damages as follows:


          1. $101,720.00 in unpaid contributions;

          2. $28,227.30 in interest on the unpaid contributions from April 17, 2017, to October


                  15, 2018 (plus daily interest of $50.16 for each day from October 16, 2018,

                 through the date of judgment);


                                                     12
     Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 13 of 14



       3. $28,227.30 in liquidated damages (plus additional daily interest of $50.16 for

                each day from October 16, 2018, through the date ofjudgment);

       4. $28,730.00 m attorney's fees; and


       5. $6,276.55 in costs.


Accordingly, I conclude and respectfully recommend that plaintiffs are entitled to an award in


the total amount of $193,181.15, plus $100.32 per day from October 16, 2018 through the date

judgment is entered.


Dated: March 28, 2019
       White Plains, New York



                                              Respectfully subrnitted




                                              Paul E. Davison, U.S.M.J.




                                             NOTICE

       Pursuant to 28 U.S.C. § 636(b)(l) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report and


Recommendation to serve and file written objections. See also FED. R. Civ. P. 6(a). Such


objections, if any, along with any responses to the objections, shall be filed with the Clerk of the


Court with extra copies delivered to the chambers of the Honorable Cathy Scibel, at the


Honorable Charles L. Brieant JR. Federal Building and United States Courthouse, 300 Quarropas


Street, White Plains, New York 10601, and to the chambers of Judge Paul E. Davison at the


same address.




                                                 13
      Case 7:18-cv-02008-CS-PED Document 35 Filed 03/28/19 Page 14 of 14



       Failure to file timely objections to this Report and Recommendation will preclude later


appellate review of any order of judgment that will be entered.


       Requests for extensions of time to file objections must be made to Judge Seibel.




                                                14
